414 F.2d 351
72 L.R.R.M. (BNA) 2176
THRIFT DRUG CO. OF PENNSYLVANIA, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 18216.
United States Court of Appeals Sixth Circuit.
Sept. 12, 1969.

Before O'SULLIVAN, EDWARDS and McCREE, Circuit Judges.

ORDER

1
In accordance with the order of the United States Supreme Court, 89 S. Ct. 2125, dated June 23, 1969, vacating the judgment of this court in the abovestyled case and remanding same to this court for further consideration.


2
It is hereby ordered that said case is remanded to the National Labor Relations Board for further proceedings in conformity with the United States Supreme Court's decision in National Labor Relations Board v. Gissel Packing Co., Inc., 395 U.S. 575, 89 S. Ct. 1918, 23 L. Ed. 2d 547 (1969) decided June 16, 1969.